Per Curiam.
The stipulation which we find in the printed case, made by the parties after the decision of the general term, cannot be considered upon this appeal. It is. no part of the record. The case must be heard here upon the same record which was before the general term. The parties cannot agree upon a case and submit it to this court for decision. This is purely a court of review, and we consider only errors alleged to have been committed by the court below. We cannot base a reversal of the judgment, appealed from upon matter subsequently brought into the case by stipulation. Therefore, disregarding the stipulation* we see no reason to doubt that the judgment of the general term is right, and it must be affirmed upon the opinion there-pronounced.
All concur, except Dutch, J., absent.